18-1749
     Gautam v. Barr
                                                                           BIA
                                                                 Christensen, IJ
                                                                 A202 079 024

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of November, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            DENNY CHIN,
10            SUSAN L. CARNEY,
11                 Circuit Judges.
12   _____________________________________
13
14   TILAK NATH GAUTAM,
15            Petitioner,
16
17                    v.                                  18-1749
18                                                        NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Khagendra Gharti-Chhetry, New
25                                    York, NY.
26
27   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
28                                    Attorney General; Kiley Kane, Paul
 1                                     Fiorino, Senior Litigation
 2                                     Counsel, Office of Immigration
 3                                     Litigation, United States
 4                                     Department of Justice, Washington,
 5                                     DC.
 6
 7          UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11          Petitioner Tilak Nath Gautam, a native and citizen of

12   Nepal, seeks review of a May 21, 2018, decision of the BIA

13   affirming a June 14, 2017, decision of an Immigration Judge

14   (“IJ”) denying his application for asylum, withholding of

15   removal, and relief under the Convention Against Torture

16   (“CAT”).      In re Tilak Nath Gautam, No. A202 079 024 (B.I.A.

17   May 21, 2018), aff’g No. A202 079 024 (Immig. Ct. N.Y. City

18   June 14, 2017).       We assume the parties’ familiarity with the

19   underlying facts and procedural history.

20          Under the circumstances of this case, we have reviewed

21   both    the   IJ’s   and   the    BIA’s   opinions   “for   the   sake   of

22   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
23   524, 528 (2d Cir. 2006).          The applicable standards of review

24   are well established.            See 8 U.S.C. § 1252(b)(4)(B); Lecaj

25   v. Holder, 616 F.3d 111, 114 (2d Cir. 2010).

                                           2
 1       I.   Internal Relocation

 2       It is undisputed that Gautam established past persecution

 3   in Nepal on account of his membership in the Nepali Congress

 4   Party (“NCP”).     Accordingly, he benefits from a presumption

 5   of a well-founded fear of future persecution.              8 C.F.R.

 6   § 1208.13(b)(1).      However, the Government may rebut this

 7   presumption if a preponderance of the evidence shows he can

 8   safely and reasonably relocate within the country of removal.

 9   8 C.F.R. § 1208.13(b)(1)(i)(B), (ii); see Singh v. BIA, 435

10 F.3d 216, 219 (2d Cir. 2006) (“Asylum in the United States is

11   not available to obviate re-location to sanctuary in one’s

12   own country.”).     In deciding whether internal relocation is

13   reasonable, an IJ “consider[s] . . . whether the applicant

14   would face other serious harm in the place of suggested

15   relocation; any ongoing civil strife within the country;

16   administrative,     economic,    or     judicial   infrastructure;

17   geographical      limitations;   and      social    and     cultural

18   constraints, such as age, gender, health, and social and

19   familial ties.”    8 C.F.R. § 1208.13(b)(3).

20       Substantial evidence supports the agency’s conclusion

21   that Gautam could reasonably avoid future persecution by

22   relocating   within   Nepal   because    he   previously   relocated

                                      3
 1   without experiencing any harm.            Gautam testified that, in

 2   2005, members of the Nepal Communist Party-Maoist (“Maoists”)

 3   kidnapped him from his home in Baglung and beat him until he

 4   was unconscious because he refused to join their political

 5   party and was active in a student organization affiliated

 6   with the NCP.     After the attack, Gautam went into hiding by

 7   moving to Pokhara, which was three hours from Baglung by car.

 8   Maoists called Gautam at the hotel where he worked in Pokhara

 9   and threatened him, but they did not physically harm him

10   during the seven years that he lived there.          While in Pokhara,

11   Gautam officially joined the NCP and continued his political

12   activities.     In 2013, after he returned to Baglung, Maoists

13   again beat him until he was unconscious.             Gautam went into

14   hiding in Kathmandu in December 2013, leaving Nepal in March

15   2014 upon learning that Maoists had discovered his location.

16        The agency reasonably determined that although Gautam

17   received telephonic threats during his time in Pokhara, there

18   was no indication that he was at risk for continued harm if

19   he   relocated    there   or   to       Kathmandu.     See   8     U.S.C.

20   § 1252(b)(4)(B) (providing that “the administrative findings

21   of fact are conclusive unless any reasonable adjudicator

22   would be compelled to conclude to the contrary”).                There is

                                         4
 1   no evidence that Gautam ever encountered Maoists during the

 2   seven years he lived in Pokhara, even though they knew his

 3   location and in spite of his political activism while living

 4   there.      Further, there is no evidence that Gautam encountered

 5   Maoists in the four months that he lived in Kathmandu before

 6   departing for the United States, notwithstanding his claim

 7   that    they     had   discovered   his       location.      Given    Gautam’s

 8   previous ability to live, work, and actively support the NCP

 9   in other parts of Nepal, and the lack of evidence that his

10   persecutors were actively looking for him in those areas, the

11   preponderance          of   the   evidence        supports      the   agency’s

12   determination that he could internally relocate.

13          II. Humanitarian Asylum

14          If   an   asylum     applicant       can   show   either    “compelling

15   reasons for being unwilling or unable to return to the country

16   arising out of the severity of the past persecution” or that

17   he faces “other serious harm” upon his return, an IJ may grant

18   humanitarian asylum in the absence of a well-founded fear of

19   future persecution.          8 C.F.R. § 1208.13(b)(1)(iii)(A), (B).

20   A   grant      of   humanitarian    asylum         based   on     severe   past

21   persecution “is reserved for atrocious forms of persecution,”

22   Kone v. Holder, 596 F.3d 141, 152 (2d Cir. 2010) (quotation

                                             5
 1   marks     and    citation      omitted),          and   an    applicant      must

 2   demonstrate both “severe harm” and “long-lasting physical or

 3   mental effects of his persecution,” Jalloh v. Gonzales, 498

 4 F.3d 148, 151–52 (2d Cir. 2007) (quotation marks and citation

 5   omitted).

 6       Gautam’s       argument      that       the    severity       of   his   past

 7   persecution qualifies him for humanitarian asylum fails.

8    First, Gautam’s alleged past persecution, which consisted of

9    beatings on two occasions, was not sufficiently severe to

10   justify humanitarian asylum.            See Hoxhallari v. Gonzales, 468

11 F.3d 179, 182,         184 (2d Cir. 2006) (upholding denial of

12   humanitarian asylum to petitioner who was beaten and harassed

13   on six occasions).          Second, Gautam has not claimed continuing

14   effects of his past persecution.                   See Jalloh, 498 F.3d at

15   151–52.      Gautam also asserts that he will suffer “other

16   serious harm,” i.e., death, if he returns to Nepal.                      But, as

17   explained above, substantial evidence supports the agency’s

18   conclusion      that   he    will   not     be    harmed     if   he   relocates

19   internally.      That conclusion applies with equal force to his

20   argument about “other serious harm.”

21       III. CAT Relief

22       Contrary to Gautam’s position, because his CAT claim

                                             6
 1   rested on the same factual basis as his claims for asylum and

 2   withholding of removal, the agency’s determination that he

 3   could safely relocate is dispositive of his CAT claim as well.

 4   See Lecaj, 616 F.3d at 119–20 (holding that applicant who

 5   fails     to   establish    fear   of   harm   required   for    asylum

 6   “necessarily” fails to meet higher standard for withholding

 7   of   removal    and   CAT    relief).      Gautam’s   argument    that

 8   Ramsameachire v. Ashcroft, 357 F.3d 169, 184–85 (2d Cir.

 9   2004), requires the agency to independently analyze his CAT

10   claim is misplaced.         We clarified in Paul v. Gonzales, 444

11 F.3d 148, 156–57 (2d Cir. 2006), that a CAT claim may fail if

12   its factual basis is the same as that of a rejected asylum

13   claim.    The agency’s conclusion that Gautam can evade future

14   persecution by Maoists by relocating within Nepal is also

15   fatal to a claim that he will be tortured by those same

16   Maoists if he returns to Nepal.         See Lecaj, 616 F.3d at 119–

17   20; Paul, 444 F.3d at 156–57.

18        For the foregoing reasons, the petition for review is

19   DENIED.    All pending motions and applications are DENIED and

20   stays VACATED.

21                                      FOR THE COURT:
22                                      Catherine O’Hagan Wolfe,
23                                      Clerk of Court

                                         7